                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 05/13/2021


 PAUL PACHECO,

                             Plaintiff,
                                                                 No. 20-CV-5975 (RA)
                        v.
                                                                        ORDER
 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On April 27, 2021, the Court directed the parties to discuss whether they are willing to

consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before Magistrate Judge

Cott, and to inform the Court whether or not they so consent by May 11, 2021. See Dkt. 15. The

parties have not yet indicated whether or not they consent to conducting all proceedings before

Judge Cott.

       If both parties consent to proceed before Judge Cott, counsel for defendant must, no later

than May 20, 2021, submit to the Orders & Judgments Clerk at judgments@nysd.uscourts.gov a

fully executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, a

copy of which is available at https://www.uscourts.gov/sites/default/files/ao085.pdf.

       If either party does not consent to conducting all further proceedings before Judge Cott,

the parties must file a joint letter, no later than May 20, 2021, advising the Court that the parties

do not consent, but without disclosing the identity of the party or parties who do not consent. At

that time, the Court will then refer this case to Judge Cott for a report and recommendation on

any motion for judgment on the pleadings. The parties are free to withhold consent to
conducting all further proceedings before Judge Cott without negative consequences.

SO ORDERED.

Dated:        May 13, 2021
              New York, New York

                                                  ________________________________
                                                  Ronnie Abrams
                                                  United States District Judge




                                              2
